MEMORANDUM **
Maria Mochulski Christopher appeals pro se the district court’s summary judgment in favor of the Secretary of the Department of Commerce in her Title VII action alleging race, gender, and age discrimination, and retaliation. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Devereaux v. Abbey, 263 F.3d 1070, 1074 (9th Cir.2001) (en banc), and we affirm.
The district court properly granted summary judgment on Christopher’s race, gender, and age discrimination claims. Christopher failed to raise a genuine issue of material fact as to whether her employer’s decision to not continue her temporary appointment as Assistant Regional Census Manager, and to return her to her former position, was due to a discriminatory motive rather than her job performance. See Aragon v. Republic Silver State Disposal, Inc., 292 F.3d 654, 658-59 (9th Cir.2002). Christopher likewise failed to present evidence to support a prima facie case of discrimination for her non-selection as a Senior Operations Specialist. See id.
The district court properly granted summary judgment on Christopher’s retaliation claim because Christopher failed to raise a genuine issue of material fact as to whether there was a causal link between her employer’s actions and any protected activity, see Villiarimo v. Aloha Island Air, Inc., 281 F.3d 1054, 1064-65 (9th Cir. 2002), or whether her employer’s actions were pretextual, see Bradley v. Harcourt, Brace & Co., 104 F.3d 267, 270 (9th Cir.1996).
We decline to consider contentions raised for the first time on appeal. See Conn. Gen. Life Ins. Co. v. New Images of Beverly Hills, 321 F.3d 878, 882 (9th Cir. 2003) .
Christopher’s remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.